—Appeal by the defendant from a judgment of the County Court, Nassau County (Honorof, J.), rendered February 2, 1998, convicting him of attempted aggravated assault upon a police officer, criminal possession of a weapon in the second degree, criminal possession of a weapon in the third degree, and reckless endangerment in the first degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that the court’s Allen charge (see, Allen v United States, 164 US 492) was coercive is not preserved for appellate review since he did not raise a specific objection on that ground before the trial court (see, People v Ramkisson, 245 AD2d 393). In any event, read as a whole, the court’s Allen charge was proper (see, People v Cowen, 249 AD2d 560).
The defendant’s remaining arguments are either unpreserved for appellate review (see, CPL 470.05 [2]) or without merit (see, People v Payne, 88 NY2d 172; People v Kovzelove, 242 AD2d 477; People v Campbell, 228 AD2d 689; People v Okafore, 72 NY2d 81; People v Satterfield, 66 NY2d 796; People v Suitte, 90 AD2d 80). Mangano, P. J., O’Brien, Ritter and Schmidt, JJ., concur.